    Case: 1:19-cv-02862-PAG Doc #: 24 Filed: 09/08/20 1 of 18. PageID #: 400




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


ROBERTA LINDENBAUM, individually                  Case No. 1:19-CV-02862-PAG
and on behalf of all others similarly situated,
                                                  Judge Patricia A. Gaughan
                       Plaintiff,

       v.

REALGY, LLC d/b/a REALGY ENERGY
SERVICES, a Connecticut limited liability
company, and JOHN DOE
CORPORATIONS 1–10,

                       Defendants.


   REALGY, LLC’S REPLY IN SUPPORT OF MOTION TO DISMISS AMENDED
                            COMPLAINT
       Case: 1:19-cv-02862-PAG Doc #: 24 Filed: 09/08/20 2 of 18. PageID #: 401




                                               TABLE OF CONTENTS

I.      INTRODUCTION .............................................................................................................. 1
II.     ARGUMENT ...................................................................................................................... 3




III.    CONCLUSION ................................................................................................................. 14




                                                                  i
      Case: 1:19-cv-02862-PAG Doc #: 24 Filed: 09/08/20 3 of 18. PageID #: 402




I.      INTRODUCTION

        Plaintiff’s opposition employs hyperbole, obfuscation, and misdirection to distract the

Court from the straightforward application of First Amendment principles. For example, Plaintiff

claims (at 3) that Realgy is arguing “the TCPA simply did not exist after 2015” in an effort to

make Realgy look extreme. But that statement is plainly false. Realgy explained (at 1) only that

the very specific provision of the TCPA Plaintiff sues under was unconstitutional for a short period

of time, before the Supreme Court fixed it though severance on a prospective basis on July 6, 2020.

        Plaintiff employs these tactics in an attempt to avoid the express holding in AAPC, as well

as the necessary result thereof: that the “robocall restriction with the government-debt exception”

was unconstitutional and thus it could not be enforced from 2015 to July 6, 2020, when the

Supreme Court severed it. 140 S. Ct. 2335, 2347 (2020).1

        Because she cannot, Plaintiff does not challenge that this would be the result if the Supreme

Court had held the robocall restriction itself was unconstitutional. Instead, Plaintiff obfuscates

again, arguing that the Supreme Court did not actually hold that the speech restriction was

unconstitutional, but only the exception added by Congress in 2015. Because of this, Plaintiff

theorizes, severing the exception from the restriction cures the infirmity without impacting the

enforceability of the restriction during the time the exception was in place.

        Plaintiff is wrong, many times over. First, she ignores the express language of the opinion.

As to the first of the two holdings that were joined by a majority, the Court made clear that the

“question is whether the robocall restriction, with the government-debt exception, is content-

based. The answer is yes.” AAPC, 140 S. Ct. at 2346 (emphasis added). Second, and relatedly,




1
         To the extent there is any doubt regarding the holding of AAPC and the importance of the First Amendment
principles implicated by this case, Realgy requests oral argument on this Motion.

                                                       1
      Case: 1:19-cv-02862-PAG Doc #: 24 Filed: 09/08/20 4 of 18. PageID #: 403




the First Amendment bars laws “abridging the freedom of speech” (i.e., the restriction), not laws

permitting speech (i.e., the exception). The exception could not be unconstitutional standing alone

because it does not abridge speech. Thus, the restriction was unconstitutional for the period that

it contained the exception, and the premise of Plaintiff’s entire response is wrong.

         Plaintiff also misinterprets the Court’s second holding—that the constitutional infirmity

could be cured by severing the exception on a prospective basis—to mean the speech restriction

was enforceable even during the time it was unconstitutional. But as the Court recognized just a

week before AAPC in Seila Law LLC v. CFPB, 140 S. Ct. 2183, 2208-09 (2020), severance is a

prospective remedy, and the Court did not address the enforceability of the restriction pre-

severance in AAPC. Nor did it have occasion to because—as Plaintiff concedes—AAPC was a

direct challenge, not a suit where a defendant was being accused of violating a speech restriction

during the time it was unconstitutional.2 That question is before this Court, and over two hundred

years of First Amendment jurisprudence dictates that parties cannot be penalized under an

unconstitutional speech restriction.

         The examples Realgy spent pages addressing, which Plaintiff ignores because she has no

response, best illustrate the necessity of this result: If Congress had passed an exception to the

automated call ban of the TCPA to assist President Trump’s reelection, and it was later held to be

unconstitutional, disfavored speakers (such as a Democratic PAC) could not and would not be

punished after the fact for having violated it. Any other result would be untenable, because it

would mean that the party in power could always pass unconstitutional exceptions to speech



2
          Plaintiff attaches to his Opposition a series of blog posts and internet articles. Plaintiff does not explain why
these materials are relevant and/or authoritative other than to muse (at 3) that none of them support the proposition
that “the TCPA was unconstitutional in toto for five years.” As this is a distortion of Realgy’s actual argument, these
materials are irrelevant. Further, they only describe the fact that the Supreme Court chose to sever the statute to save
it on a going-forward basis; that is all. Not one of them of states that the robocall restriction could be enforced during
the time it was unconstitutional. Thus, they do not support Plaintiff’s position or cut against Realgy’s.

                                                            2
      Case: 1:19-cv-02862-PAG Doc #: 24 Filed: 09/08/20 5 of 18. PageID #: 404




restrictions to benefit themselves or their causes for as long as it took for the Supreme Court to

eventually invalidate them. This would fly in the face of the very purpose behind the First

Amendment: to prevent government overreach favoring one speaker over another.

       And while Plaintiff’s arguments would lead to absurd results, Realgy’s position does not.

This is a case about two telephone calls that Realgy did not even place, and there are numerous

other avenues for pursuing relief from such calls against the responsible party. For example, there

are many other provisions of the TCPA available to parties who receive unwanted calls, including

the do-not-call provisions, which allow a person to place their number on the national do-not-call

registry and/or a company’s internal do-not-call registry to avoid sales calls. None of these TCPA

provisions were impacted by the ruling in AAPC. There is also the FTC’s Telemarketing Sales

Rule and dozens of state laws (including Ohio state laws) that contain remedies for unwanted

telephone calls, none of which the Supreme Court ruled unconstitutional.

       This action, however, is premised on purported violations of 47 U.S.C. § 227(b)(1)(A)(iii)

that occurred before July 6, 2020, the date of the AAPC decision. Because that provision was

unconstitutional at the time of the two calls at issue, Plaintiff’s claim must be dismissed.

II.    ARGUMENT

               AAPC Deemed One Statutory Section, not the entire TCPA, Unconstitutional
               from 2015 to July 6, 2020.

       From the outset, Plaintiff misinterprets AAPC and mischaracterizes Realgy’s argument.

First, Plaintiff states several times (e.g., at 4 and 6) that Realgy is arguing that the entire TCPA

was unconstitutional from 2015 to the date of the AAPC decision. That is wrong. As even a

cursory review of Realgy’s motion shows, Realgy explains only that a particular speech restriction,

47 U.S.C. § 227(b)(1)(A)(iii) (referred to by the Supreme Court and Realgy as the “automated-call




                                                  3
     Case: 1:19-cv-02862-PAG Doc #: 24 Filed: 09/08/20 6 of 18. PageID #: 405




ban” or “robocall restriction”), was deemed unconstitutional. Plaintiff cannot argue that the

Supreme Court did not so hold because the Court stated this point explicitly:

       The initial First Amendment question is whether the robocall restriction, with the
       government-debt exception, is content-based. The answer is yes. . . . The
       Government concedes that it cannot satisfy strict scrutiny to justify the government-
       debt exception. We agree.

AAPC, 140 S. Ct. at 2346 (emphasis added); 2347 (“In short, the robocall restriction with the

government-debt exception is content-based.”) (emphasis added).

       Second, Plaintiff suggests (at 1) that the Supreme Court’s preserving the TCPA by severing

the government exception prospectively somehow has bearing on whether the speech restriction

was enforceable during the time it was unconstitutional. It does not. The questions before the

Court were “[w]hether the government-debt exception to the TCPA’s automated-call restriction

violates the First Amendment, and whether the proper remedy for any constitutional violation is

to sever the exception from the remainder of the statute.” Question Presented Report, AAPC, No.

19-631, https://www.supremecourt.gov/docket/docketfiles/html/qp/19-00631qp.pdf (last visited

September 8, 2020). Plaintiff concedes that whether an unconstitutional provision of the statute

could be enforced to penalize illegally disfavored speakers during the time it was unconstitutional

was not presented, briefed, or argued to the Court, and thus that the Court did not rule on it. Indeed,

the Supreme Court is “a court of review, not of first view,” and it “ordinarily will not decide

questions not raised or litigated in the lower courts[.]” See McLane Co., Inc. v. E.E.O.C., 137 S.

Ct. 1159, 1170 (2017) (internal quotations omitted); see also City of Springfield, Mass. v. Kibbe,

480 U.S. 257, 259 (1987).

       Because Plaintiff concedes this point, as she must, the result here is dictated by the well-

settled principle that a federal court has no jurisdiction over a claim based on an unconstitutional

law, and particularly not to impose liability in a discriminatory manner under the First

                                                  4
     Case: 1:19-cv-02862-PAG Doc #: 24 Filed: 09/08/20 7 of 18. PageID #: 406




Amendment. E.g., Ex parte Siebold, 100 U.S. 371, 377 (1880); Grayned v. City of Rockford, 408

U.S. 104, 107 n.2 (1972) (noting, in a constitutional challenge to a content-based speech

restriction, that courts “must consider the facial constitutionality of the ordinance in effect when

[the defendant] was arrested and convicted.”); see also Montgomery v. Louisiana, 136 S. Ct. 718,

724 (2016) (sentence under unconstitutional law void because state deprived of authority to impose

it); Baucum v. United States, 80 F.3d 539, 540-41 (D.C. Cir. 1996) (“[O]nce a statute has been

declared unconstitutional, the federal courts thereafter have no jurisdiction over alleged violations

(since there is no valid ‘law of the United States’ to enforce)[.]”);

       B.      The Three-Justice Dicta in Footnote 12 of AAPC Does Not Change the Holding
               that Non-Government Speakers Cannot Be Discriminated Against.

       Plaintiff attempts to argue otherwise by pointing to the last sentence of Footnote 12,

wherein Justice Kavanaugh, speaking for two other Justices states: “[o]n the other side of the

ledger, our decision today does not negate the liability of parties who made robocalls covered by

the robocall restriction.” AAPC, 140 S. Ct. at 2355, n.12. As Realgy explained in its moving

papers, however, this footnote clearly refers only to past judgments, meaning that the plurality did

not intend to negate or undo liability against parties that has already been adjudicated. This accords

with prior Supreme Court precedent that recognizes “a distinction between the application of a

change in the law that takes place while a case is on direct review on the one hand, and its effect

on a final judgment under collateral attack, on the other hand.” See Bradley v. Sch. Bd. of City of

Richmond, 416 U.S. 696, 710-711 (1974). It is also the only way to read the footnote consistent

with Seila Law, other Supreme Court precedent, First Amendment principles, and plain logic. See

140 S. Ct. at 2208-09. Plaintiff fails to respond to any of these points, even though Realgy spent

several pages (8-10) addressing them. Thus, Plaintiff concedes Realgy is correct, ending the




                                                  5
     Case: 1:19-cv-02862-PAG Doc #: 24 Filed: 09/08/20 8 of 18. PageID #: 407




inquiry. See Hicks v. Concorde Career Coll., 449 Fed. Appx. 484, 487 (6th Cir. 2011) (district

court properly concluded plaintiff conceded argument by failing to respond to it).

        In fact, the only argument about footnote 12 that Plaintiff responds to is Realgy’s

alternative point that, even if Realgy’s interpretation of the last sentence of that footnote were

incorrect, it is non-binding passing dicta of three Justices. Plaintiff responds to this point by stating

(at 5) that this footnote was “endorsed by four more [justices] in their respective concurrences.”

But this is plainly false, as evidenced simply by reading Plaintiff’s own parenthetical citations.

Justice Sotomayer concurred only in the judgment. AAPC, 140 S. Ct. at 2356. Plaintiff points out

that she agreed “that the offending provision is severable.” Id. But her agreement that the

exception is severable does not amount to the conclusion that the unconstitutional speech provision

is enforceable pre-severance. This is a non sequitur. Similarly, the concurrence of Justices Breyer,

Ginsburg, and Kagan “with respect to severability” offers no support for Justice Kavanaugh’s

vague statement, which is unaddressed in either of the concurrences. See id. at 2363; Marks v.

United States, 430 U.S. 188, 193 (1977) (“When a fragmented Court decides a case and no single

rationale explaining the result enjoys the assent of five Justices, the holding of the Court may be

viewed as that position taken by those Members who concurred in the judgments on the narrowest

grounds[.]” (internal quotations omitted)); In re Cook, 322 B.R. 336, 342 (N.D. Ohio 2005) (“If

no common denominator in the Court’s legal reasoning can be discerned, the plurality does not

carry the weight of the Supreme Court.”).

        Accordingly, the speech restriction is unenforceable pre-severance. See, e.g., Sessions v.

Morales-Santana, 137 S. Ct. 1678, 1699 n.24 (2017) (noting in a majority opinion that a

“defendant convicted under a law classifying on an impermissible basis may assail his conviction

without regard to the manner in which the legislature might subsequently cure the infirmity”);



                                                   6
     Case: 1:19-cv-02862-PAG Doc #: 24 Filed: 09/08/20 9 of 18. PageID #: 408




United States v. Stroke, No. 1:14-CR-45S, 2017 WL 2643666, at *2 (W.D.N.Y. June 20, 2017)

(“probable cause cannot rest on a statute that was unconstitutional at the time of an alleged

incident”); see also Arthrex, Inc. v. Smith & Nephew, Inc., 953 F.3d 760, 767 n. 2 (Mem) (D.C.

Cir. 2020) (denial of petition for en banc review) (“judicial severance of one portion of an

unconstitutional statute is, by necessity, only applicable prospectively”) (O’Malley, J. concurring).

       C.      Eberle does not Support Plaintiff’s Position, and Plaintiff Offers No Other
               Rebuttal to Realgy’s Cases Establishing that an Unconstitutional Speech
               Restriction is Unenforceable.

       Plaintiff next cites (at 8) to Eberle v. People of the State of Michigan, 232 U.S. 700 (1914)

for the proposition that the “severed government debt exception is an invalid amendatory exception

that did not render the entire TCPA unconstitutional.” To start, and as noted above, Realgy never

argued that AAPC rendered the entire TCPA unconstitutional, but rather only the automated call

ban (47 U.S.C. § 227(b)(1)(A)(iii)), and only from November 2, 2015, to July 6, 2020, when it

contained the government exception. That was the Court’s explicit holding.

       Given Plaintiff’s repeated mischaracterizations of Realgy’s points, it is unsurprising that

Eberle, which was not even a First Amendment case, has no relevance here. In Eberle, the

Supreme Court addressed a challenge to convictions under an 1889 Michigan law that made it

illegal to manufacture or sell liquor if a majority of the local electorate voted for prohibition. 232

U.S. at 702. Michigan passed two amendments to the law later in 1899 and 1903 permitting the

sale of wine and cider under certain circumstances “to parties who reside outside of said county.”

Id. at 703. The law became operative in the subject county in 1909 after an election, after which

the defendants were convicted for manufacturing beer. Id. at 703-704.

       The Supreme Court of Michigan upheld the convictions but voided the 1899 and 1903

amendments on the basis that permitting the sale of liquor outside of the county was an

“encroachment” upon the Commerce Clause. People v. Eberle, 167 Mich. 477, 487 (1911). The
                                                  7
    Case: 1:19-cv-02862-PAG Doc #: 24 Filed: 09/08/20 10 of 18. PageID #: 409




question, as framed by the Michigan Supreme Court, was “not whether a state may not lawfully

prohibit or regulate the manufacture or sale of spirituous and intoxicating … products … but

whether a state … may discriminate against the products and citizens of other states.” Id. The

defendants challenged the convictions again to the United States Supreme Court, arguing that “the

election adopting the amendments was void” because the voters adopted the prohibition law with

the amendments. Eberle, 232 U.S. at 705. The Supreme Court upheld the convictions, reasoning

that the propriety of the election was a question to be determined by the Michigan Supreme Court

and that court had determined that the amendments were “mere nullities” that had no impact on

the propriety of the underlying law. Id. at 703-705.

       Eberle has no bearing on this case, for at least four reasons. First, the holding in Eberle

by the Michigan Supreme Court (but not the U.S. Supreme Court) was that the amendments to the

law were “nullities” from the outset that had no impact on the constitutionality of the underlying

law as a whole. Id. This is in stark contrast to AAPC, in which the U.S. Supreme Court held that

a specific and long-standing speech restriction (47 U.S.C. § 227(b)(1)(A)(iii)) was rendered

unconstitutional by the addition of the government exception, as explained above. 140 S. Ct. at

2346-47. Put another way, the amendment in Eberle involved an unconstitutional amendment that

was void from the outset under the Commerce Clause, as determined by the state court. It did not

involve the fact pattern before the Supreme Court in AAPC, in which an exception to a speech

restriction rendered the restriction unconstitutional during the time the exception was in place.

       Indeed, the Supreme Court did not hold in AAPC that the government exception was a

legal nullity that had no impact on the law; it held that the “restriction with the government-debt

exception is content-based,” did not pass strict scrutiny, and was thus unconstitutional. 140 S. Ct.

at 2347 (emphasis added).      Plaintiff’s argument otherwise is self-defeating because, if the



                                                 8
    Case: 1:19-cv-02862-PAG Doc #: 24 Filed: 09/08/20 11 of 18. PageID #: 410




government exception was in fact a legal nullity that was void on its face when it was enacted,

then government debt collectors could also be penalized under the statute for the entire 2015-2020

timeframe. That would obviously not comport with due process (given the government speakers

reasonably believed their conduct was legal) and thus the Supreme Court made clear that outcome

was precluded by its decision in AAPC: “although our decision means the end of the government-

debt exception, no one should be penalized or held liable for making robocalls to collect

government debt after the effective date of the 2015 government-debt exception and before the

entry of final judgment by the District Court on remand in this case.” AAPC, 140 S. Ct. at 2355,

n.12. Thus, for the First Amendment’s prohibition against content discrimination to make sense,

it requires that the unconstitutional speech restriction was unenforceable prior to severance of the

government exception, both against government speakers and everyone else.

       Second, the Supreme Court determined in Eberle that whether the underlying law was

constitutional was an issue properly decided by the state court because “it was for the state court

to determine [the regularity of the adoption of the law], and to decide whether the election was

void[.]” 232 U.S. at 705. Notably, the constitutional challenge went to “the regularity of the

adoption than to the constitutionality of the statute after it had been adopted for Jackson County.”

Id. Thus, the Supreme Court did not decide whether the underlying law was unconstitutional, nor

did it address the Michigan Supreme Court’s holding that the underlying law violated the

Commerce Clause. See id. at 703-707; People v. Eberle, 167 Mich. at 487. Accordingly, the

Supreme Court did not address the question presented to the Court here: whether a defendant can

be liable for violating a provision of a statute that the Supreme Court has held is unconstitutional.

       Third, Eberle was not a First Amendment case, which involves unique concerns and a

unique analysis demonstrated by the several hypotheticals discussed above and below. 232 U.S.



                                                 9
     Case: 1:19-cv-02862-PAG Doc #: 24 Filed: 09/08/20 12 of 18. PageID #: 411




at 705. Accordingly, the Supreme Court in Eberle did not address the special federal constitutional

concerns regarding viewpoint and content discrimination implicated by the First Amendment and

relied upon in AAPC. As explained in the moving papers, prior Supreme Court precedent—

entirely unaddressed by Plaintiff—establishes that an unconstitutional speech restriction is

unenforceable, as judged at the time of the alleged violation. E.g., Grayned, 408 U.S. at 107 n.2

(noting, in a constitutional challenge to a content-based speech restriction, that courts “must

consider the facial constitutionality of the ordinance in effect when [the defendant] was arrested

and convicted.”).3 Plaintiff has not cited a single case involving the fact pattern before the Court

here, in which a speech restriction is rendered unconstitutional by its exception, nor has Plaintiff

even cited a single First Amendment case.

         Fourth, Plaintiff suggests (at 8-9) that the Supreme Court in AAPC cites Eberle to support

the position that the speech restriction would still be enforceable pre-severance. But that is also

incorrect. The Supreme Court cites Eberle in AAPC only for the point that it is constitutionally

permissible to sever the government debt exception without striking down the entire statute. 140

S. Ct. at 2353 (“The Court’s precedents further support severing the 2015 government-debt

exception.”). Realgy is not arguing that the severance was improper or ineffective such that the

constitutional infirmity has not been cured prospectively; rather, Realgy contends that the portion

of the statute the Court determined to be unconstitutional (the speech restriction combined with

the government debt-exception) is unenforceable pre-severance based on long-standing Supreme




3
        It is worth noting that Eberle is a 100+ year old case addressing a state prohibition law in the context of the
Commerce Clause. First Amendment and constitutional jurisprudence, not even touched on in Eberle, has largely
developed since then.


                                                          10
     Case: 1:19-cv-02862-PAG Doc #: 24 Filed: 09/08/20 13 of 18. PageID #: 412




Court precedent. See Siebold, 100 U.S. at 377; see also Montgomery, 136 S. Ct. at 724. Eberle

does not challenge this conclusion and Plaintiff has not cited a single case that does.4

         D.       Realgy’s Argument Correctly Interpreting AAPC Does Not Result in a Parade
                  of Horribles.

         Contrary to Plaintiff’s distorted assertions that Realgy seeks to invalidate the entire TCPA

so that the robocalls can be made with impunity (see pp. 2-3), Realgy argues that only a small

piece of the TCPA (the automated-call ban of 47 U.S.C. § 227(b)(1)(A)(iii)) was unconstitutional

and thus unenforceable for a narrow window of time (November 2, 2015, to July 6, 2020). This

argument is based on well-settled First Amendment principles and the clear holding of AAPC.

Thus, it would be irrelevant to the outcome of this Motion if it did necessitate a drastic change

regarding TCPA claims, because the First Amendment trumps a law regulating phone calls.

         But Realgy’s Motion does not usher any drastic change. Under AAPC, Plaintiff and all

other recipients of alleged unwanted calls would still be permitted to seek relief under various

other provisions of the TCPA, which were entirely unaffected by the AAPC decision, as well as

numerous other federal and state laws. See, e.g., 47 C.F.R. § 64.1200(c) (prohibiting telephone

solicitation to subscribers on the Do Not Call Registry); 16 C.F.R. § 310.4(b)(1)(iii)(A) (the

Telemarketing Sales Rule); Ohio Rev. Code § 4719.01 et seq. (Ohio Telephone Solicitation Sales

Act); Ohio Rev. Code § 1345.01 et seq. (Ohio Consumer Sales Practice Act).5 Likewise, Plaintiff


4
          Plaintiff, without discussion, also cites Frost v. Corp. Comm’n, 278 U.S. 515, 525-528 (1929). In Frost, the
Supreme Court held that an amendment exempting certain corporations from making a showing of “public necessity”
in order to obtain a cotton gin license was invalid and severable from the earlier enacted law that required that showing.
Id. Frost is similarly distinguishable from AAPC because the amendment itself was deemed to be unconstitutional
and void, unlike in AAPC, where it the government exception rendered the robocall restriction itself unconstitutional.
In addition, unlike AAPC, Frost did not involve the only question before this Court: penalizing a speaker for allegedly
violating a speech restriction held to be unconstitutional under the First Amendment.
5
          Realgy raises the argument regarding AAPC not as a “get out of jail free” card, as Plaintiff hyperbolically
states, but because it involves a threshold question of the Court’s subject matter jurisdiction over Plaintiff’s claim.
Though Realgy would prevail at summary judgment because neither it nor anyone affiliated with it made the two calls
at issue, this case cannot go that far because 47 U.S.C. § 227(b)(1)(A)(iii) was unconstitutional during the time in
question.

                                                           11
    Case: 1:19-cv-02862-PAG Doc #: 24 Filed: 09/08/20 14 of 18. PageID #: 413




could still pursue a claim under 47 U.S.C. § 227(b)(1)(A)(iii) for any calls that took place after

July 6, 2020. Thus, the constitutionally-required result in this case would not lead to a parade of

horribles as Plaintiff wrongly contends.

       E.      Plaintiff’s Misinterpretation of AAPC Would Lead to Absurd Results.

       On the other hand, Plaintiff’s misinterpretation of AAPC would lead to absurd results,

rendering the First Amendment meaningless. As Realgy noted in its moving papers (to which

Plaintiff offers no retort), the strict scrutiny standard applied by the Supreme Court in AAPC would

apply to viewpoint discrimination, meaning the analysis and result in AAPC would have been the

same if the exception had favored a particular political party, race, or ethnic group. See AAPC,

140 S. Ct. at 2347 (“[T]he robocall restriction with the government-debt exception is content-

based. Under the Court’s precedents, a law that is content based is subject to strict scrutiny.”).

This point is crucial to understanding why Realgy cannot be penalized for violating a speech

restriction while the favored speakers (those calling on behalf of the government) are excused.

       The following are examples of the absurd and dangerous results from a holding otherwise:

      Congress could pass another exception to the TCPA permitting petroleum companies to
       make calls that were prohibited for everyone else (including disfavored green energy
       companies). After the Supreme Court severed this exception, the non-favored energy
       companies could still be penalized for violating the pre-severance statute while the favored
       oil and gas companies were excused up until the point of the severance.

      Congress could pass another exception to the TCPA permitting public employee unions to
       make calls endorsing their preferred candidates for public office. After the Supreme Court
       severed this exception, then the non-favored speakers such as non-union employees (and
       anyone other than a public employee union calling to endorse a candidate) could be
       penalized for violating the pre-severance statute while the favored public employee unions
       were excused up until the point of the severance for their political calls.

      Mortgage servicers could face billions in liability (in excess of their market caps) for
       placing collection calls regarding private mortgage debts from November 2, 2015 through
       July 5, 2020. For the same calls, a student loan servicer making the same type of calls to
       collect student loan debts backed by the United States would face no liability whatsoever—
       a direct and flagrant First Amendment violation.

                                                12
    Case: 1:19-cv-02862-PAG Doc #: 24 Filed: 09/08/20 15 of 18. PageID #: 414




      Along the same lines, Plaintiff could have brought this suit against Realgy and a
       government debt collector, claiming they both annoyed and harassed her with two calls
       each in 2019, using the same dialing platform and the same script. By Plaintiff’s logic, the
       claim against the debt collector would fail but the claim against Realgy would be permitted.

       These results, which would be the required results if Plaintiff’s argument is accepted, are

simply not tenable, and they are not the law. See Baucum, 80 F.3d at 540-41 (“It is true that once

a statute has been declared unconstitutional, the federal courts thereafter have no jurisdiction over

alleged violations (since there is no valid ‘law of the United States’ to enforce)[.]”). Indeed, “[i]t

is a fundamental precept of the First Amendment that the government cannot favor the rights of

one private speaker over those of another.” Bible Believers v. Wayne County Mich., 805 F.3d 228,

247 (6th Cir. 2015). Thus, the First Amendment simply does not permit the government to engage

in the type of content discrimination fostered by allowing the government speakers to violate the

speech restriction while penalizing Realgy and everyone else. See id. at 248 (“content-based

restrictions on constitutionally protected speech are anathema to the First Amendment and are

deemed “‘presumptively invalid.’” (quoting Ysura v. Pocatello Educ. Ass’n, 555 U.S. 353, 358

(2009))).

       F.      Plaintiff’s Attempt to Distinguish Seila Law is Unavailing.

       As Realgy explained in its moving papers, the Supreme Court’s decision in Seila Law a

week before AAPC also recognized the long-standing principle that unconstitutional laws are

unenforceable during the time they are unconstitutional, even if later cured prospectively through

severance, further mandating that Realgy’s motion be granted. 140 S. Ct. at 2208-09. Plaintiff

attempts to distinguish Seila Law by arguing (at 8) that “[t]he constitutional infirmity itself was

the reason for the CFPB’s ratification of the Director’s prior acts; it was not, as in AAPC, a

separate, severed amendment that had no connection to the underlying illegal acts themselves.”



                                                 13
       Case: 1:19-cv-02862-PAG Doc #: 24 Filed: 09/08/20 16 of 18. PageID #: 415




         This argument does not withstand even minimal scrutiny. First, Plaintiff refers to the

amendment (the government exception) as “separate” and severed” but it was neither during the

time for which Plaintiff is seeking to hold Realgy liable. Indeed, up until July 6, 2020 (when

AAPC was decided) the government exception was part of the speech restriction, rendering the

restriction unconstitutional, as the Supreme Court held in AAPC. Second, Plaintiff is again wrong

that the “amendment had no connection to the underlying illegal acts.” Whereas Realgy is being

sued for the alleged violations pre-severance, certain favored government-affiliated speakers who

made the exact same type of calls during the exact same period of time are being given an

unqualified free pass. Penalizing Realgy under these circumstances would vitiate the holding of

AAPC and lead to the absurd and dangerous consequences outlined supra in Section II.E.

         Third, and contrary to Plaintiff’s assertion, the constitutional defect in AAPC was far more

severe than in Seila Law, where the nature of the constitutional defect was substantive and

unfixable. In Seila Law, the underlying infirmity was procedural only: the CFPB’s leadership

structure violated the separation of powers. Thus, all actions that took place while the removal

provision was in place were invalid unless ratified by a constitutionally-appointed director. 140

S. Ct. at 2208-09. In AAPC, on the other hand, the constitutional infirmity was a First Amendment

violation that had been in effect for over four years. 140 S. Ct. at 2346. The damage—illegal

favoritism of government speakers—has already occurred. Because it is impossible to ratify such

a substantive violation, that provision simply cannot be enforced for the 4 years it was

unconstitutional. Plaintiff does not even attempt to address these problems because he cannot, and

her failure to do so confirms Realgy’s motion must be granted.

III.     CONCLUSION

         AAPC and the First Amendment stand for the proposition that the government cannot

punish some speakers while giving others a free pass. The reasons why are obvious when
                                                 14
    Case: 1:19-cv-02862-PAG Doc #: 24 Filed: 09/08/20 17 of 18. PageID #: 416




considering the concrete examples discussed in the moving papers and in this Reply, all of which

Plaintiff entirely ignores. It follows that Realgy cannot be penalized for allegedly making calls

pre-severance in violation of an unconstitutional speech restriction, when certain government and

government-affiliated speakers were excused. For the reasons set forth above, the Court should

grant this motion and dismiss this case.



       Dated: September 8, 2020.

                                           Respectfully submitted,


                                           KABAT CHAPMAN & OZMER LLP

                                           /s/ Ryan D. Watstein
                                           Ryan D. Watstein (pro hac vice)
                                           rwatstein@kcozlaw.com
                                           Joseph Scott Carr (Ohio Bar No. 0098247)
                                           scarr@kcozlaw.com
                                           Matthew A. Keilson (pro hac vice)
                                           mkeilson@kcozlaw.com
                                           171 17th Street NW, Suite 1550
                                           Atlanta, Georgia 30363
                                           (404) 400-7300

                                           Counsel for Defendant Realgy, LLC




                                               15
    Case: 1:19-cv-02862-PAG Doc #: 24 Filed: 09/08/20 18 of 18. PageID #: 417




                              CERTIFICATE OF COMPLIANCE

       I certify that the foregoing adheres to the page limitations set forth in Local Civil Rule

7.1(f) with respect to cases assigned to the complex track.

                                 CERTIFICATE OF SERVICE

       I certify that today I filed the foregoing using the Court’s CM/ECF system, which will

automatically send a notice of electronic filing to all counsel of record.

       Dated: September 8, 2020.

                                               /s/ Ryan D. Watstein
                                               Ryan D. Watstein (pro hac vice)
                                               Georgia Bar No. 266019

                                               Counsel for Defendant Realgy, LLC




                                                 16
